Title: [Diary entry: 4 May 1787]
From: Washington, George
To: 

Friday 4th. Mercury at  in the Morning— at Noon and  at Night. Morning clear and cool, tho the Wind was Southerly; and in the afternoon fresh with appearances of rain. Rid into the Neck to explain to G.W. the business to be done there, and mode of conducting it. At this place the Post and rail fence around field No. 9 would be closed, and entirely compleated (except the ditch) by Noon. Harrowing, drilling, and listing in field No. 3 going on as usual. The first planted Corn in this field appears to have been much destroyed by the birds and the first planting of all not to have come up. Finished planting in field No. 9, the So. Wt. cut and began the middle cut with the Corn from Nomeny. At Muddy hole finished breaking up the Corn ground, ordered the two plows from French’s home; and the plows of the Plantation to cross plow the 9th. square allotted for experiments (to be previously dunged as the others had been) in order to receive the bunch homeny bean, the common homeny bean, and the common black eyed Pease. At Dogue run, the Harrow, drill, and other plows were working as yesterday. Finished Hooing the Tobacco grd. which had been inclosed by French’s for Corn. And sowed 9 gallons of Clover Seed on the Barley in the Island in the Great Meadow and ordered it to be rolled in. At French’s the Harrow at work as usual—the two Plows from Muddy hole would return home to their work after dinner And the Rest of the People were grubbing along the sides of the Meadow, and preparing them for grass. A Person calling himself Hugh Patton dined here & returned to Alexandria afterwards.